Per Curiam.

The issue raised in this case is what standards should be applied in determining whether a defendant is indigent. Where indigency of a defendant has been recognized at the trial court level, may indigency summarily be denied and the appeal dismissed merely because of the ability of the defendant to pay a small filing fee and without reference to his ability to pay all or a substantial part of the costs and expenses involved in such an appeal? We conclude it may not.
The question of appellant’s indigency arose for the first time in the Court of Appeals. As indicated by its judgment entry, the Court of Appeals decided that appellant was not a pauper for the purpose of paying that court’s nominal filing fee, apparently because he had sufficient resources to pay the filing fee.
The Court of Appeals based its dismissal of the appeal solely on appellant’s failure to pay that court’s nominal filing fee.
The motion to dismiss the appeal for failure of appellant to pay this court’s filing fee is overruled; the motion for leave to appeal is allowed; the judgment of the Court of Appeals is reversed; and the cause is remanded to the Court of Appeals for proceedings consistent with this opinion.

Judgment reversed.

O’Neill, C. J., Duncan, Corrigan, Stern and Leach, JJ., concur.
Schneider and Herbert, JJ., concur in the judgment.